DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schaefer et al. (US 2015/0009750).
	In re claim 1
a first transistor 302 (pull -up transistor, [0076]) comprising a first gate structure 417 ([0076]) over a first active region 406 in a substrate;
a second active region 405 in the substrate; and
a first butted contact 522, wherein the butted contact 522 comprises:
a first portion 522A extending in a first direction Y and overlapping the second active region 405, and 
a second portion 522B extending from the first portion 522A in a second direction X, different from the first direction Y, wherein the second portion 522B directly contacts the first gate structure 417.

	In re claim 2, Schaefer et al., in annotated Fig. 4 and corresponding text, teach further comprising a second transistor 301, wherein the second transistor 301 comprises a second gate structure 416 over the second active region 405.


    PNG
    media_image1.png
    423
    674
    media_image1.png
    Greyscale

	In re claim 3, Schaefer et al., in annotated Fig. 4 and corresponding text, teach further comprising a second butted contact 523 electrically connecting the second gate structure 416 to the first active region 406. 

	In re claim 4, Schaefer et al., in annotated Fig. 4 and corresponding text, teach that the second butted contact 523 directly contacts the second gate structure 416. 

	In re claim 5, Schaefer et al., in annotated Fig. 4 and corresponding text, teach that the second butted contact 523 comprises: a third portion 523c extending in the first direction Y and overlapping the first active region 406; and a fourth portion 523d extending from the third portion 523c in a third direction -X, different from the first direction Y, wherein the fourth portion 523d overlaps the second gate structure 416.	

	In re claim 6, Schaefer et al., in annotated Fig. 4 and corresponding text, teach that the third direction –X is parallel to the second direction X.

	In re claim 7, Schaefer et al., in annotated Fig. 4 and corresponding text, teach further comprising a contact 507a ([0096]) electrically connected to the second active region 405 on an opposite side of the second gate structure 416 from the first butted contact 522.

	In re claim 15
supplying a voltage (207a, 208a and 209a) to a first source/drain (S/D) region (i.e. source region S of 301 in Fig. 3 or 432 in Fig. 4) of a first transistor 301 (i.e. a pull-up transistor, [0046]), wherein the first transistor 301 is over a first active region 405 (Fig. 4) in a substrate, and the first transistor 301 comprises a first gate structure (G in Fig. 3 or 416 in Fig. 4, [0073]);
selectively electrically transferring the voltage from the first S/D region (i.e. source region S of 301 in Fig. 3 or 432 in Fig. 4) to a second S/D region (D) (i.e. drain region D of 301 in Fig. 3 or 434 in Fig. 4)  on an opposite side of the first gate structure (G or 416) from the first S/D region 432; and
electrically connecting the voltage to a second gate structure (i.e. G of 302 in Fig. 3 or 417 in Fig. 4, [0076]) using a butted contact 522 (i.e. a contact structure, [0089]) directly connected to the second S/D region (i.e. drain region D of 301 in Fig. 3 or 434 in Fig. 4)  and to the second gate structure 417 (i.e. gate of 302), wherein the second gate structure 417 is over a second active region 406 ([0072]).

	In re claim 16, Schaefer et al., in annotated Fig. 4 and corresponding text, teach that electrically connecting the voltage to the second gate structure 417 comprises electrically connecting the voltage to the second gate structure 417 using an L- shaped butted contact 522.

    PNG
    media_image2.png
    457
    590
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    450
    694
    media_image3.png
    Greyscale



	In re claim 17, Schaefer et al. teach that supplying the voltage comprises supplying a power supply voltage 207a (i.e. from high voltage power supply lines, [0048]).

	In re claim 18, Schaefer et al. teach that supplying the voltage comprises supplying a ground voltage 209a (i.e. from low voltage power supply lines, [0048]).

	In re claim 19, Schaefer et al., in annotated Fig. 4 and corresponding text, teach that electrically connecting the voltage to the second gate structure 417 comprises making a channel of a second transistor 302 including the second gate structure 417 conductive.

	In re claim 20, Schaefer et al., in annotated Fig. 4 and corresponding text, teach that electrically connecting the voltage to the second gate structure 417 comprises making a channel of a second transistor 302 including the second gate structure 417 non-conductive.

5.	Claims 10-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Igarashi et al. (US 2012/0187504).
	In re claim 10, Igarashi et al. teach a method of manufacturing a semiconductor device, the method comprising:
forming a first gate structure SCL/GE2 over a first active region A in a substrate SB (Fig. 17);
depositing a dielectric layer II1 ([0091]) over the first gate structure SCL/GE2 (Fig. 17);
etching the dielectric layer II1 to define an opening SC2, wherein the opening SC2 exposes a second active region B in the substrate SB, and the opening SC2 further exposes a portion of the first gate structure SCL/GE2 (Fig. 18); and
depositing a conductive material PL1 ([0094]) in the opening SC2 to electrically connect the first gate structure SCL/GE2 to the second active region B, wherein filling the opening SC2 comprises directly contacting the first gate structure GE2 with the conductive material PL1 (Fig. 19).

    PNG
    media_image4.png
    406
    500
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    439
    554
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    463
    586
    media_image6.png
    Greyscale


	In re claim 11, Igarashi et al. teach that etching the dielectric layer II1 further comprises removing a portion of a sidewall spacer SW from the first gate structure SCL/GE2 (Fig. 18). 

	In re claim 12, Igarashi et al. teach that removing the portion of the sidewall spacer SW comprises exposing a sidewall of a gate electrode GE2 of the first gate structure SCL/GE2, and depositing the conductive material PL1 comprises depositing the conductive material PL1 along the exposed sidewall of the gate electrode GE2. 

	In re claim 13, Igarashi et al. teach further comprising forming a source/drain feature PIR ([0088]) in the second active region B, wherein etching the dielectric layer II1 comprises exposing the source/drain feature PIR (Fig. 18).

	In re claim 14, Igarashi et al. teach forming the first gate structure SCL/GE2 comprises forming the gate structure SCL/GE2 at least partially overlapping an isolation structure TI ([0081] and Fig. 17).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2015/0009750) in view of Igarashi et al. (US 2012/0187504).
	In re claim 8, Schaefer et al. are silent as to a width of the first butted contact increases as a distance from the substrate.  Igarashi et al., however, in an analogous art, teach that the width of the first butted contact PL1 increases as a distance from the substrate SB (Fig. 19, see below).

    PNG
    media_image6.png
    463
    586
    media_image6.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the butted contact of Schaefer et al. similar to the butted contact PL1 of Igarashi et al, wherein the width of the butted contact PL1 increases as the distance from the substrate SB to arrive the claimed invention.   In other words, the claimed invention would have been obvious because a person of the ordinary skill in the art would have been motivated to combine both Schaefer Igarashi references to achieve the claimed invention and that there would have been a reasonable expectation of success.
 
	In re claim 9, Schaefer et al. do not teach comprising an isolation region in the substrate, wherein the first gate structure at least partially overlaps the isolation region. Igarashi et al., however, in an analogous art, teach the isolation region TI in the substrate SB, wherein the first gate structure GE2 at least partially overlaps the isolation region TI (Fig. 19).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine Igarashi and .
	
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent US’859 fully encompass the scope of claims 1 and 2 of the instant application, regardless the obvious variation in claimed language.
Claim 1 (instant application)
Claim 1 (US ‘859)
1. A semiconductor structure, comprising;
*   a first transistor comprising a first gate structure over a first active region in a substrate;
*   a second active region in the substrate; and

   --  a first portion extending in a first direction and overlapping the second active region, and 
   --  a second portion extending from the first portion in a second direction, different from the first direction, wherein the second portion directly contacts the first gate structure.
a first transistor comprising a first gate structure over a first active region in a substrate; 
*   a second transistor comprising a second gate structure over a second active region in the substrate; and 
a butted contact electrically connecting the second active region of the second transistor to the first gate structure of the first transistor, wherein the butted contact comprises: 
  --  a first portion extending along a first direction and overlapping at least the second active region, and 
  --  a second portion extending along a second direction different from the first direction and intersecting the first portion, wherein the second portion directly contacts the first gate structure.

1. A semiconductor structure, comprising: a first transistor comprising a first gate structure over a first active region in a substrate; a second transistor comprising a second gate structure over a second active region in the substrate; and a butted contact electrically connecting the second active region of the second transistor to the first gate structure of the first transistor, wherein the butted contact 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 29, 2021



/HSIEN MING LEE/